Citation Nr: 0204560	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  99-09 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for arthritis of the 
feet.

2. Entitlement to service connection for chronic strain of 
the feet.

3. Entitlement to an increased (compensable) evaluation for 
residuals of calcaneal stress fracture of the right heel.

4. Entitlement to an increased (compensable) evaluation for 
residuals of calcaneal stress fracture of the left heel.

5. Entitlement to a compensable evaluation based on multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 (2001).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1969 to November 
1970.

This appeal came to the Board of Veterans' Appeals (Board) 
from September 1998 and March 1999 RO rating decisions that 
reclassified the residuals of calcaneal stress fractures of 
both heels, previously assigned one zero percent evaluation, 
to residuals of calcaneal stress fracture of the right heel 
and residuals of calcaneal stress fracture of the left heel, 
and assigned a zero percent evaluation for each condition.  
In September 2000, the Board remanded the case to the RO for 
additional development.  A June 2001 RO rating decision 
denied service connection for arthritis of the feet and 
chronic strain of the feet, and a compensable evaluation 
based on multiple service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324, and the veteran appealed 
those determinations.


FINDINGS OF FACT

1.  Arthritis of the feet was not present in service or for 
many years after service and arthritis of the feet is not 
causally related to an incident of service or to a service-
connected disability.

2.  Chronic strain of the feet was not present in service or 
for many years after service and this disability is not 
causally related to an incident of service or to a service-
connected disability.

3.  The residuals of calcaneal stress fracture of the right 
heel are manifested primarily by tenderness on the medial 
side of the heel on palpation that produces no more than 
minimal functional impairment; symptoms of a right foot 
injury attributable to the residuals of calcaneal stress 
fracture of the right heel that produce limitation of motion 
or moderate foot injury are not found.

4.  The residuals of calcaneal stress fracture of the left 
heel are manifested primarily by tenderness on the left side 
on palpation that produces no more than minimal functional 
impairment; symptoms of a left foot injury attributable to 
the residuals of calcaneal stress fracture of the left heel 
that produce limitation of motion or moderate foot injury are 
not found.

5.  The service-connected disabilities are not shown to be of 
such character as to clearly interfere with normal 
employability.

6.  The facts presented in this case are not so complex or 
controversial as to require the opinion of an independent 
medical expert to properly adjudicate the question of the 
etiology of the arthritis and/or the chronic strain of the 
feet.


CONCLUSIONS OF LAW

1.  Arthritis of the feet was not incurred in or aggravated 
by active service; nor may arthritis of the feet be presumed 
to have been incurred in active service; nor is the arthritis 
of the feet proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2001).

2.  Chronic strain of the feet was not incurred in or 
aggravated by active service; nor is this disorder 
proximately due to or the result of a service connected 
disability.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (2001).

3.  The criteria for a compensable evaluation for residuals 
of calcaneal stress fracture of the right heel are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.31, 4.40, 
4.45, 4.71, Plate II, 4.71a, Codes 5271, 5284 (2001).

4.  The criteria for a compensable evaluation for residuals 
of calcaneal stress fracture of the left heel are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.31, 4.40, 
4.45, 4.71, Plate II, 4.71a, Codes 5271, 5284 (2001).

5.  The requirements for a compensable rating based on 
multiple noncompensable service-connected disabilities are 
not met.  38 C.F.R. § 3.324 (2001.

6.  An advisory medical opinion from an independent medical 
expert is not warranted.  38 U.S.C.A. § 7109 (West 1991); 
38 C.F.R. § 20.901(d) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from May 1969 to November 
1970.

Service medical records show that the veteran was treated for 
painful feet in 1969.  The assessment was bilateral calcaneal 
stress fractures.  No other foot conditions were noted in 
service.  The report of his medical examination in November 
1970 for separation from service shows normal feet.

The veteran underwent a VA medical examination in November 
1971.  He complained of painful feet.  He gave a history of 
stress fractures in service.  No abnormalities of the feet 
were found.  X-rays of the feet showed no fracture, 
dislocation or other bone or joint abnormality.  The 
diagnosis was alleged stress fractures of feet, no sequelae 
now.

A January 1972 RO rating decision granted service connection 
for residuals of calcaneal stress fractures of both heels.  A 
zero percent evaluation was assigned for this condition, 
effective from November 1970.  The zero percent rating 
remained unchanged until a 1999 RO rating decision 
reclassified the condition to residuals of calcaneal stress 
fracture of the right heel and residuals of calcaneal stress 
fracture of the left heel, and assigned a separate 
zero percent rating for each condition.

The veteran underwent a VA medical examination in September 
1998 to determine the severity of his service-connected foot 
disorders.  He complained of pain in both heels, especially 
on prolonged walking.  He complained of cramps in his legs 
(in the substantive appeal the veteran reported complaining 
of cramps in his feet and not his legs at this examination).  
His heel was neutral and on tiptoeing the heel and Achilles 
tendon alignment was neutral on both sides.  Achilles tendon 
was tight and intact without any tenderness.  The skin felt 
warm without any swelling and ankle pulses were palpable.  
Calcaneal tenderness was present on lateral compression.  
Ankle movement on both sides showed extension of 15 degrees, 
plantar flexion of 25 degrees, inversion of 15 degrees, and 
eversion of 5 degrees.  Power was satisfactory against 
resistance.  A bone scan study noted the blood flow and pool 
phase images of both feet were essentially unremarkable.  
There was mild to moderately increased radio tracer 
concentration along the plantar to posterior aspect of the 
left calcaneus.  Most likely post traumatic/degenerative 
changes involving the feet.  X-rays of both feet appeared 
normal.  The diagnoses were chronic feet strain and post-
traumatic/degenerative arthritis of feet by bone scan.

Medical literature was received in 1999.  This literature 
describes various factors of foot fracture with crushing of 
calcaneus.  It notes that the disability often exceeds the 
extent of findings on X-rays.

A statement from the veteran's wife dated in April 1999 was 
received.  This statement is to the effect that the veteran 
has functional impairment due to painful feet.

The veteran underwent a VA medical examination in November 
2000 to determine the nature and extent of his various foot 
problems, to obtain opinions as to the etiology of any foot 
problems found, and to determine the severity of his service-
connected foot conditions.  He complained of painful feet 
that worsen with activity.  There was mild limping on the 
right side.  On standing, posture was good and both feet were 
plantigrade.  Toes were straight and heels normal.  Achilles 
tendon was neutral on both sides and active concentration was 
present on ankle movement.  Tiptoeing was possible.  There 
was no deformity or swelling of the right foot.  The skin was 
healthy.  He complained of pain underneath the heel on 
pressure, mostly on the medial side.  Plantar fascia was 
nontender and toe stretching did not increase the pain.  
Ankle motion was extension of 15 degrees, flexion of 25 
degrees, inversion of 15 degrees, and eversion of 5 degrees.  
Power against resistance was good and without complaints.  
Ankle pulse was palpable.  

The left foot examination revealed a normal looking foot.  
The skin was healthy and felt warm.  The veteran complained 
of tenderness on pressure over the heel pad.  Toe stretching 
was nonsymptomatic and plantar fascia was nontender.  Range 
of motion was extension of 15 degrees, flexion of 25 degrees, 
inversion of 15 degrees, and eversion of 5 degrees.  Power 
against resistance was good.  Ankle pulse was palpable.  X-
rays of both feet showed no abnormalities.  The X-rays 
revealed no evidence of residual stress fracture, but on the 
left side there was a small heel spur.  A bone scan of both 
feet reportedly indicated to the radiologist that there were 
probably post-traumatic and/or degenerative changes involving 
the feet and ankles especially the right calcaneus.  

The diagnoses were history of painful feet in service with 
persistent complaint of pain; a small heel spur on the left 
side; and otherwise clinically normal feet.  The examiner 
opined that the veteran had chronic strain of the feet and a 
nonsymptomatic small heel spur on the left side.  The 
examiner found no evidence of any stress factor in the heel 
bones, neither was there residual in the heels.  The only 
specific symptom about the foot disorder was tenderness in 
the heel under pressure mostly on the left side, and to some 
extent on the medial side of the heel on the right side.  The 
severity of the disorder was minimal and the examiner found 
no functional impairment due to pain.  Flare-ups were not 
reported.  The examiner found no evidence of post traumatic 
arthritis of the feet and opined that the impression of this 
condition was the opinion of the radiologist through bone 
scan.  The examiner opined that it was not at all likely that 
the service-connected residuals of calcaneal stress fractures 
of the right and left heels caused any posttraumatic 
arthritis or chronic foot strain.

A review of the record shows that service connection has not 
been granted for any disorder other than the residuals of 
calcaneal stress fracture of the right heel and the residuals 
of calcaneal stress fracture of the left heel.


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claims considered 
in this decision.

The veteran has been provided with a VA examinations to 
determine the nature and extent, and the current severity of 
his foot problems.  He and his representative have been 
provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claims, that 
essentially notify them of the evidence needed by the veteran 
to prevail on the claims.  There is no identified evidence 
that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

In a written argument dated in January 2001, the 
representative notes the veteran's request for another 
examination of his feet at another VA Medical Center (VAMC) 
in order to obtain another opinion as to the etiology of his 
foot conditions or to arrange for the review of the evidence 
in his claims folder by an independent medical expert in 
order to obtain such an opinion.  An advisory opinion from an 
independent medical expert would serve no useful purpose 
because a complex medical question is not presented in this 
case.  Nor is another VA medical examination warranted 
because the reports of his 2 previous VA medical examinations 
contain sufficient findings to adjudicate the claims.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

With regard to the claims for service connection for 
arthritis of the feet and chronic strain of the feet, the 
evidence must demonstrate the presence of those disorders and 
that they resulted from disease or injury incurred in or 
aggravated by service in order to establish service 
connection for those disorders.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303.

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2001).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

The service medical records do not show the presence of 
arthritis of the feet.  Nor do these records reveal the 
presence of chronic strain of the feet.  The post-service 
medical records do not demonstrate those disorders until 
1998, and do not link them to an incident of service or to 
the service-connected foot disorders.  The medical examiner 
who conducted the November 2000 VA medical examination of the 
veteran opined that it was not at all likely that the 
service-connected residuals of calcaneal stress fractures of 
the heels caused any posttraumatic arthritis or chronic foot 
strain.  There is no competent evidence of record to rebut 
this opinion.

The veteran's statements are to the effect that the arthritis 
of the feet and chronic strain of the feet are related to his 
service-connected stress fractures of the heels, but this lay 
evidence is not competent.  While the record reveals that the 
veteran works at a VA RO, it does not show that he is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(1)).

After consideration of all the evidence, including the 
medical literature, the Board finds that the evidence does 
not show the presence of arthritis of the feet or chronic 
strain of the feet in service or until 1998, and that the 
evidence does not link either of those disorders to an 
incident of service or to the service-connected disabilities.  
The preponderance of the evidence is against the claims, and 
the claims are denied.

With regard to the claims for compensable evaluations for the 
service-connected disabilities, the evidence must show that 
the conditions are more severe than currently evaluated.  In 
general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of a joint disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Moderate limitation of motion of an ankle warrants a 
10 percent evaluation.  A 20 percent rating requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Code 5271.

The standard ranges of motion of the ankle are 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.

Moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent rating requires moderately severe 
residuals.  Severe residuals of foot injuries warrant a 
30 percent evaluation.  A 40 percent evaluation requires that 
the residuals be so severe as to result in actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Code 5284.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

The VA reports of the veteran's VA medical examinations in 
1998 and 2000 indicate that the veteran has some limitation 
of motion of the ankles and a left heel spur, but those 
findings are manifestations of non-service-connected 
disabilities as noted on the report of the November 2000 VA 
examination.  Symptoms of non-service-connected disabilities 
may not be considered in the evaluation of the service-
connected heel conditions.  38 C.F.R. § 4.14 (2001).  Hence, 
a compensable rating for the right or left heel condition is 
not warranted under diagnostic code 5271.

The reports of the veteran's VA examinations in 1998 and 2000 
indicate that the service-connected right heel condition is 
manifested primarily by some tenderness on the medial side 
under pressure and that the left heel condition is manifested 
primarily by some tenderness on the left under pressure.  The 
examiner at the November 2000 examination noted that those 
symptoms were minimal and that there was no functional 
impairment due to pain.  Those symptoms indicate that the 
current zero percent evaluations for the right and left heel 
conditions best represent the veteran's disability picture.  
Those symptoms do not support the assignment of a compensable 
evaluation for either heel condition under diagnostic code 
5284.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
must consider functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  Here, the statement from the veteran's wife 
indicates that he has functional impairment due to foot pain, 
but the only reported limitation of motion is due to non-
service-connected foot disorders and the manifestations of 
those disorders may not be considered in the evaluation of 
the service-connected heel conditions.  It appears that the 
minimal tenderness of each heel is the most prominent feature 
of each heel disability, and that those conditions are best 
evaluated as zero percent disabling under diagnostic code 
5284 with application of the provisions of 38 C.F.R. § 4.31.

The preponderance of the evidence is against the claims for 
increased (compensable) evaluations for the residuals of 
calcaneal stress fracture of the right heel and residuals of 
calcaneal stress fracture of the left heel.  Hence, those 
claims are denied.

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the 1945 rating schedule, a 10 percent disability rating is 
authorized, but not in combination with any other rating.  
38 C.F.R. § 3.324.

The evidence does not reflect significant clinical findings 
pertinent to the noncompensable service-connected heel 
conditions.  It appears that those disorders have been 
produced no more than minimal tenderness for years and do not 
clearly interfere with normal employability.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the claim for a compensable evaluation based on multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324, and that claim is denied.

Since the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application with regard to those claims.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

Service connection for arthritis of the feet is denied.

Service connection for chronic strain of the feet is denied.

An increased (compensable) evaluation for residuals of 
calcaneal stress fracture of the right heel is denied.

An increased (compensable) evaluation for residuals of 
calcaneal stress fracture of the left heel is denied.

A compensable evaluation based on multiple noncompensable 
service-connected disabilities under the provisions of 
38 C.F.R. § 3.324 is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

